UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6053



In Re: JOSEPH SLEDGE, JR.,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   April 18, 2002                 Decided:   April 26, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Sledge, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Sledge, Jr., petitions for a writ of mandamus, seeking

an order requiring a state court to rule on a pending “motion for

appropriate relief.”      This court does not have jurisdiction to

grant mandamus relief against state officials, Gurley v. Superior

Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969), and

does not have jurisdiction to review state court orders, District

of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

Accordingly, we do not have jurisdiction to grant the requested

relief.    Thus, although we grant the motion for leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus.               We

dispense    with   oral   argument,       because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            PETITION DENIED




                                      2